Case: 4:17-cr-00234-RLW Doc. #: 1704 Filed: 01/15/21 Page: 1 of 2 PageID #: 6671

                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
               Plaintiff,                      )
                                               )
v.                                             ) No. 4:17 CR 234 RLW
                                               )
MOHAMMED ALMUTTAN, et al,                      )
                                               )
               Defendants.                     )

                                        STATUS OF CASE

       Comes now the United States of America, by and through its attorneys, Sayler A.

Fleming, United States Attorney for the Eastern District of Missouri, and John J. Ware, Assistant

United States Attorney for said district, with consent of the other parties and files this status of

the case:

       1.      The Court has requested a written status of the case to be filed on January 15,

2021, after receiving one on October 15, 2020.

       2.      The parties believe that with the anticipated resumption of general court

proceedings in the spring of this year, that an attorneys-only conference should be set for April

16, 2021, or any time thereafter. The conference would be for the purpose of scheduling hearing

dates for any motions requiring a hearing that are still pending on that date.

       3.      All defendants remain on bond without significant violations.

       Therefore, in the interests of justice and to maintain social distancing, the parties request

an attorneys-only scheduling conference set April 16, 2021, or thereafter.

                                               Respectfully submitted,

                                               SAYLER A. FLEMING
                                               United States Attorney

                                               /s/ John J. Ware
                                               JOHN J. WARE, #40880MO
                                               Assistant United States Attorney
                                                            th
                                               111 South 10 Street, Room 20.333
                                               St. Louis, MO 63102
                                               (314) 539-2200
Case: 4:17-cr-00234-RLW Doc. #: 1704 Filed: 01/15/21 Page: 2 of 2 PageID #: 6672




                                CERTIFICATE OF SERVICE

I hereby certify that on January 15, 2021, the foregoing was filed electronically with the Clerk of
Court to be served by operation of the Court’s electronic filing system upon all counsel of
record.


                                              /s/ John J. Ware
                                             JOHN J. WARE, #40880MO
                                             Assistant United States Attorney
